Citation Nr: 1622610	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  08-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran failed to appear for a Board hearing scheduled in October 2010.  He did not request to reschedule that hearing and he has not provided good cause for his failure to appear.  Accordingly, the Board will review his appeal as if he withdrew his hearing request.  See 38 C F R § 20 702(d) (2015).  

In July 2012, the Board remanded the claims for service connection for a low back disability and residuals of a left ankle injury for further development.  The Board additionally denied claims of service connection for pseudofolliculitis barbae and a right rib cage disability.  As the Veteran did not file a notice of appeal with respect to the denied issues, the Board's decision was final and these issues are no longer on appeal.  The Board also remanded the issues of service connection for a low back disability and residuals of a left ankle injury in September 2014 for additional development.  By a December 2014 rating decision, the RO granted the Veteran's claim for service connection for residuals of a left ankle injury, thereby constituting a full grant of the benefits sought on appeal and this issue is no longer in appellate status.

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current low back disability, diagnosed as lumbar strain, originated during his active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a low back disability, diagnosed as lumbar strain, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's low back disability, diagnosed as lumbar strain, were incurred during his active service.  

The probative medical evidence or record reflects that the Veteran has been diagnosed with a current low back disability, namely lumbar strain.  See July 2012 and November 2014 VA examinations.  Service treatment records (STRs) reflect that he was treated in April 1989 for low back pain, diagnosed as myalgia and low back pain.  Although the January 2007, July 2012 and November 2014 VA examiners did not find the Veteran's low back disability was caused by or otherwise related to his active service, these opinions did not consider the Veteran's competent lay statements of a back injury in service and a continuity of symptoms since that time.  Thus, these opinions are inadequate and are afforded no probative value.  The Veteran is competent to report that his back pain began during his active service and symptoms continued since his active service and these reports are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current low back disability had its onset during his active service.  Accordingly, service connection for a low back disability, diagnosed as lumbar strain, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disability, diagnosed as lumbar strain, is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


